Citation Nr: 0630604	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for the post-operative 
residuals of a herniated lumbar disc, evaluated as 60 
percent, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. 
Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
November 1956.  He died in October 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.

The Board points out that the appellant's representative 
requested that the Board consider a claim of entitlement to a 
total rating based on individual unemployability for accrued 
benefits purposes at the appellant's hearing before the Board 
in February 2006.  The Board thoroughly reviewed the claims 
folder, but is unable to locate such a claim submitted by the 
veteran prior to his death.  His request for an increased 
rating for his back disability submitted in March 2001 simply 
stated that he wanted an upgrade in his rating based on loss 
of mobility.  There was no mention of being unemployable and, 
as such, the Board will not here address a claim of 
entitlement to a total rating outside the parameters of the 
veteran's request for an increase in the rating for his back 
disability.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
and other neurological findings with little intermittent 
relief.

3.  The veteran's degenerative joint disease of the lumbar 
spine did not cause additional disability separate and apart 
from the disability caused by intervertebral disc syndrome.

4.  At the time of the veteran's death, he was service-
connected for residuals of a the post-operative residuals of 
a herniated lumbar disc.  His total disability rating at the 
time of his death was 60 percent.

5.  No medical complexity or controversy is shown concerning 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death as to require an 
independent medical examination of the claims folder and 
medical evidence.

6.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

7.  At no time during the veteran's life did he have a total 
disability rating.

8.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 60 percent for post-
operative residuals of a herniated lumbar disc have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5293 
(2001).

2.  Criteria for submission of the appellant's claims for an 
independent medical examination have not been met.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.328, 20.901 
(2005).

3.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.312 (2005).

4.  Criteria for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

5.  The required conditions for eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2002, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as she 
was given specific notice with respect to the elements of a 
service-connection claim for the cause of a veteran's death, 
increased ratings for accrued benefits purposes, and for DIC 
and dependents' education benefits and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefits.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice prior to the 
AOJ decision here on appeal, in keeping with Pelegrini.  The 
Board notes that the veteran too was given proper VCAA notice 
prior to the June 2002 AOJ decision he appealed prior to his 
death.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board in February 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  The Board acknowledges that the appellant's 
representative requested that the issues relating to the 
veteran's cause of death be sent out for an independent 
medical opinion.  The representative did not argue, however, 
that there was a unique medical question to be resolved.  He 
simply stated before the Board in February 2006 that an 
independent medical opinion was needed because the appellant 
was a nurse and was of the opinion that the veteran's 
service-connected back disability contributed to his demise.

38 C.F.R. § 3.328 provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The issues under consideration in this case do not pose an 
obscure or complex medical problem, nor have they generated 
any controversy in the medical community.  The issues before 
the Board for which the appellant desires an independent 
medical examination are whether (1) a long-standing back 
disability could have caused syncope on the day the veteran 
died; (2) use of Tylenol 3 for a long-standing back 
disability could have caused syncope on the day the veteran 
died; and/or (3) a long-standing back disability could have 
caused or contributed to the coronary artery diseased that 
was determined to have caused synecope on the day the veteran 
died.  These are common issues presented to VA and the 
appellant's representative did not suggest any reason for 
insinuating that they are complex.  Accordingly, the Board 
finds that there is no medical complexity or controversy 
shown concerning the appellant's claim for entitlement to 
service connection for the cause of the veteran's death as to 
require an independent medical examination.  As such, this 
appeal will not be further delayed to obtain additional 
medical evidence.  Consequently, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the appellant and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will 
proceed with a discussion of the merits of all claims on 
appeal.

Accrued Benefits

The veteran submitted a request for an increase in the rating 
for his low back disability in March 2001 and the RO 
adjudicated his claim in June 2002.  He appealed the 
continuation of a 60 percent rating by submitting a notice of 
disagreement in July 2002, but died in October 2002 while his 
claim was still pending.  The appellant's claim for death 
benefits was accepted as a claim of entitlement to accrued 
benefits.  As such, the veteran's assertions are discussed 
here in the context of the medical record as it existed at 
the time of his death.

The veteran was treated at a VA medical center on a regular 
basis for a variety of disabilities, including chronic low 
back pain.  He was prescribed Tylenol 3 to be taken on an as 
needed basis for his low back pain.  The veteran's treatment 
records show that he had lower extremity vascular occlusive 
disease with stable claudication that was not medically 
related to his low back disability.  He refused treatment of 
diabetes mellitus with insulin and was advised on a number of 
occasions of possible consequences of his uncontrolled 
diabetes, including death.

The veteran requested that he be re-evaluated for a higher 
rating due to loss of mobility.  He underwent VA examination 
in June 2002 and complained of daily low back pain radiating 
into his legs; he related that his pain was worse in the cold 
weather.  He stated that he did not require a cane or 
crutches, but occasionally used a back brace and a TENS unit.  
He had palpable tenderness along the entire lumbar spine and 
over the sacroiliac.  The veteran had forward flexion to 10 
degrees, 0 degrees of hyperextension, lateral bending to 10 
degrees bilaterally, and no rotation due to pain in the low 
back.  X-rays showed little change since previously taken x-
rays in November 1999 and the examiner opined that he could 
not expect any increase in functional ability during periods 
of flare-ups because the veteran's pain was chronic and 
daily.  The examiner also noted that it was to be expected 
that the veteran develop degenerative joint disease after his 
multiple back surgeries (nine surgeries).  Diagnoses of 
degenerative disc disease and degenerative joint disease, 
status-post multiple surgeries, with chronic pain syndrome 
were rendered.

Treatment records subsequent to the veteran's VA examination 
reflect continued problems with his uncontrolled diabetes, 
fairly stable congestive heart failure with an unwillingness 
to try new blood pressure medication, and no change in his 
back pain as of October 21, 2002.  The veteran died on 
October [redacted], 2002, of syncope due to coronary artery disease.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

At the time the veteran filed his claim, he was assigned the 
highest schedular rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Specifically, a 60 percent disability evaluation 
was assigned based on evidence of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Under the rating schedule at the time 
of the 2001 claim, a higher schedular rating of 100 percent 
could only be assigned under Diagnostic Code 5285 upon a 
showing of fractures of the vertebra with cord involvement 
causing the veteran to be bedridden or to have to wear long 
leg braces, or under Diagnostic Code 5286 for complete 
unfavorable ankylosis of the spine with marked deformity and 
involvement of major joints.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
for all periods here in question.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x-ray findings without limitation 
of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

First, the Board finds that the criteria in effect at the 
time the veteran filed his claim is much more favorable to 
him that the change in criteria effective just one month 
prior to his death.  Under the change in criteria, the 
veteran would not even be entitled to the 60 percent rating 
assigned under the version of Diagnostic Code 5293 in effect 
upon receipt of his claim.  Therefore, the Board has 
considered the rating schedule as it stood prior to the 
August 2002 changes.

Given the evidence of record, the Board finds that the 60 
percent rating assigned under Diagnostic Code 5293 accurately 
reflects the disability experienced by the veteran as a 
result of his low back disability.  Specifically, the veteran 
had severe limitation of motion due to pain with very little 
relief as well as symptoms compatible with sciatic 
neuropathy.  Because there was no evidence of the veteran 
requiring long leg braces, confinement to his bed, or 
complete ankylosis of the spine with marked deformity, a 
higher evaluation of 100 percent cannot be assigned on a 
schedular basis.  The Board notes that it considered an 
additional rating for degenerative joint disease under 
Diagnostic Code 5003, but absent evidence of additional 
disability caused by arthritis, a separate rating cannot be 
assigned as the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  

The Board additionally notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the Board considered the veteran's reports of pain in 
conjunction with its review of the limitation of motion 
diagnostic codes.  Unfortunately, the Board can find no 
avenue by which to award a schedular rating higher than 60 
percent for the veteran's low back disability as the evidence 
clearly shows that he is awarded higher than the maximum 
schedular rating based on limitation of motion, which is 40 
percent for severe limitation of the lumbar spine under 
Diagnostic Code 5292, and he does not meet criteria for 
assignment of a 100 percent rating.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran never asserted that he was totally unemployable 
because of his service-connected back disability nor did he 
identify any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The appellant testified before the Board that the veteran had 
not worked for years because of his back disability, but did 
not submit any specific evidence showing that it was the 
veteran's back disability, and not his multitude of other 
disabilities, that limited his employment.  

The Board has been unsuccessful in locating evidence of 
exceptional factors.  The veteran did not require frequent 
periods of hospitalization for his spine disability and his 
treatment records are void of any finding of exceptional 
limitation due to the spine disability beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by severely limited motion, pain 
and fatigue have an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 60 percent schedular evaluation assigned for the 
veteran's low back disability adequately reflects the 
clinically established impairments experienced by the veteran 
and a higher rating is denied on a schedular and extra-
schedular basis.

Cause of Death

The appellant asserts that the veteran died of syncope caused 
by either his low back disability or his use of medication to 
treat his low back pain.  She stated in her November 2003 
notice of disagreement that, "all motor neurons are in the 
spinal cord and control all functions to all other systems."  
She testified before the Board that the veteran had lots of 
falls due to his legs giving way and as results of his taking 
so much medication, that no one saw the veteran fall at the 
store the day he died so no one really knows what caused his 
fall, syncope and ultimate death.  


The appellant contends that inactivity caused by the 
veteran's low back disability caused him to develop high 
cholesterol, high blood pressure, heart disease, and 
diabetes, and that as a result of his multitude of 
disabilities caused by his service-connected back disability, 
he fell unconscious and died in October 2002.  The veteran 
testified before the Board that a physician had never advised 
her that the veteran's death was caused by his back 
disability or anything other than coronary artery disease.  

There is no evidence of the veteran having heart disease or 
diabetes mellitus during his period of service in the 1950's; 
there is no evidence of syncope in the service medical 
records either.  It was not until many years later in life 
that the veteran developed heart disease and diabetes and the 
medical evidence is void of any opinion or even suggestion 
that the veteran's low back disability caused him to develop 
heart disease and diabetes mellitus.

The veteran's treatment records show a history of heart 
disease with a four vessel coronary artery bypass graft 
performed in 1997, poorly controlled diabetes, congestive 
heart failure due to ischemic cardiomyopathy, poorly 
controlled hypertension, peripheral vascular disease, and 
chronic renal insufficiency in addition to his chronic low 
back disability.  The veteran was seen by a treating 
physician four days prior to his death and complained of 
dizzy spells.  It was noted that they were probably due to 
arrhythmia; that they did not sound like vertigo or 
orthostatic in nature.  The veteran declined an appointment 
to monitor his dizzy spells and also refused to consider 
taking insulin for his diabetes and/or starting a new blood 
pressure medication.  The veteran's back disability was only 
listed as an ongoing disability; it was never discussed in 
the notes regarding the dizzy spells or overall poor health 
of the veteran.



The veteran died in October 2002 and his death certificate 
reflects that it was a natural death due to syncope caused by 
coronary artery disease.  There was no autopsy performed.  
The appellant's testimony reflects that the veteran entered a 
store, was found passed out in the store a little later, and 
was determined to be dead on arrival at the emergency medical 
facility.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

At the time of the veteran's death, he was service-connected 
for the post-operative residuals of a herniated lumbar disc 
with intervertebral disc syndrome.  This disability is not 
shown to have contributed in anyway to the veteran's death 
notwithstanding the appellant's assertion that the veteran 
could have fallen unconscious on the day of his death as a 
result of his back disability because all body systems are 
controlled by the spine.  The appellant's theory is simply 
too speculative in light of the medical evidence showing that 
the veteran had dizzy spells only four days prior to his 
death that were considered to probably be results of a 
variation of his normal heartbeat.  The Board appreciates 
that the appellant is a nurse and believes that the veteran's 
growing inactivity contributed to his death; however, the 
medical evidence is very clear that the veteran had a number 
of medical problems that were not under control and that the 
veteran had dizzy spells thought to be due to his heart 
disease just prior to his death.  The appellant's contention 
that the veteran's back disability caused his heart disease 
is totally unsupported in the medical evidence.  
Consequently, the Board finds that a service-connected 
disability was not the principal nor a contributory cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is denied.

DIC under 38 U.S.C.A. § 1318

The appellant filed a claim for benefits following the death 
of her husband in 2002.  One of the benefits sought is 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).


38 C.F.R. § 20.1106 provides that there will be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled prior to his death, making 
that regulation consistent with 38 C.F.R. § 3.22.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the matter and determined in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) that VA 
could properly construe the language of the statutes in 
question to bar the filing of "hypothetical entitlement" 
claims.  

At the time of the veteran's death, he was service-connected 
for the post-operative residuals of a herniated lumbar disc 
and had a disability rating of 60 percent.  At no time during 
the veteran's life did he have a total disability rating.  
The appellant acknowledges that the veteran was not rated as 
100 percent disabled due to service-connected disability at 
any time during his life, but contends that he should have 
been awarded a total rating for his low back disability.  The 
Board points out at this juncture that the issue of 
entitlement to a rating higher than 60 percent was denied 
above.  Consequently, the appellant's claim is one of 
"hypothetical entitlement."  

As noted above, 38 C.F.R. § 3.22 was scrutinized by the 
Federal Circuit to determine if VA had the authority to limit 
claims for benefits under 38 U.S.C.A. § 1318 by interpreting 
that statute to not encompass claims of hypothetical 
entitlement.  Also noted above, the outcome of the Federal 
Circuit's review was that VA did have that interpretative 
authority and that hypothetical entitlement claims are not 
allowed under 38 U.S.C.A. § 1318.  Thus, because the veteran 
was at no time during his life in receipt of or entitled to 
receive a total rating and claims of hypothetical entitlement 
are not for consideration, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1318 must be denied. 




Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).  

In this case, the veteran served honorably, but did not have 
a permanent and total service-connected disability at the 
time of his death.  Additionally, the cause of the veteran's 
death is not service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code. 


ORDER

A rating higher than 60 percent for post-operative residuals 
of a herniated lumbar disc is denied for accrued benefits 
purposes only.

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


